FINAL OFFICE ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0106530 to Shimokawa et al. (hereinafter “Shimokawa”) in view of U.S. Patent Pub. No. 2011/0067008 to Srivastava et al. (hereinafter “Srivastava”).

Shimokawa discloses:
1. An information processing apparatus, comprising:
a memory (paragraph 58 and Fig. 2, RAM 201); and

determine, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with easiness of occurrence of a failure (paragraphs 57 and 64 – behavior status indicates easiness of occurrence of a failure); and
output a log message for each task of the plurality of tasks at an output frequency based on a log score of the task (paragraphs 75-76, 78 – request interval dynamically changed according to behavior status),
the log score for each task is determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task (paragraph 78 and Fig. 8 – request interval calculated according to CPU use ratio).

Shimokawa does not disclose expressly outputting a log message based on a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task.

Srivastava teaches outputting a log message based on a log score of at least one of an upstream task located upstream of each task and a downstream task located downstream of each task (paragraph 92).



Modified Shimokawa discloses:
2. The information processing apparatus according to claim 1,
wherein in the plurality of tasks,
a first downstream task is disposed downstream of a first task and the first downstream task and a second downstream task are disposed downstream of a second task (Shimokawa – paragraphs 112-113 – cluster of sensor information), and
wherein the processor is configured to output a log message of the first task at a higher output frequency than that of the second task when a log score of the first downstream task is higher than that of the second downstream task. (Shimakawa – Fig. 13 and Srivastava – paragraph 92).


wherein in the plurality of tasks,
a first upstream task is disposed upstream of a third task and the first upstream task and a second upstream task are disposed upstream of a fourth task (Shimokawa – paragraphs 112-113 – cluster of sensor information), and
wherein the processor is configured to output a log message of the third task at a higher output frequency than that of the fourth task when a log score of the first upstream task is higher than that of the second upstream task (Shimokawa – Fig. 13 and Srivastava – paragraph 92).

4. The information processing apparatus according to claim 1, wherein the processor is configured to adjust the output frequency of the log message of the task based on a correction value set to bring a total number of log messages output in the distributed stream data processing platform close to a predetermined number (Shimokawa – paragraphs 72-74 – CPU threshold value determines predetermined number of log messages).

5. The information processing apparatus according to claim 4, wherein the processor is configured to determine the correction value based on a number of outputs of the log message output in each of the plurality of tasks during a predetermined period (Shimokawa – paragraphs 72-74).


determining, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with a possibility of occurrence of a failure (Shimokawa - paragraphs 57 and 64); and
outputting a log message for each task of the plurality of tasks at an output frequency based on a log score of the task and a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task (Shimokawa - paragraphs 75-76, 78 and Srivastava - paragraph 92),
the log score for each task is determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task (Shimokawa - paragraph 78 and Fig. 8).

7. A non-transitory computer-readable recording medium having stored therein a program for causing a processor to execute a process, the process comprising:
determining, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with a possibility of occurrence of a failure (Shimokawa - paragraphs 57 and 64); and
outputting a log message of each task of the plurality of tasks at an output frequency based on a log score of the task and a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task (Shimokawa - paragraphs 75-76, 78 and Srivastava - paragraph 92),
.


Response to Arguments
Applicant's Remarks filed 10/5/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, the Remarks argues that Srivastava does not disclose “output[ting]  log message…based on a log score…determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task,” as recited in the amended claims.  However, Shimokawa fully discloses “output[ting]  log message…based on a log score…determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task” (paragraph 78 and Fig. 8).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Shimokawa and Srivastava are directed to data collection and logging (Shimokawa – paragraphs 7, 58 and Srivastava – paragraphs 3, 9).  Additionally, both Shimokawa and Srivastava discuss adapting the level of logging to current conditions.  In this manner, it would have been obvious to combine Srivastava with Shimokawa.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113